Citation Nr: 1513456	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for panic disorder.  

2.  Entitlement to service connection for coronary artery disease (CAD) as secondary to the service connected panic disorder.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2011, of a Department of Veterans Affairs (VA) Regional Office (RO).

The April 2008 rating decision denied entitlement to service connection for CAD.  The Veteran filed a timely notice of disagreement in May 2008, and a statement    of the case was issued in January 2009.  In February 2009, before the April 2008 rating decision became final, the Veteran submitted a favorable opinion from a private physician in support of the claim.  Thereafter, in a statement in March 2009, the Veteran specifically withdrew his appeal for service connection for CAD and instead asked that the claim be reconsidered based on new and material evidence.  The RO issued a December 2009 rating decision wherein it continued the previous denial of service connection for CAD as secondary to the service-connected panic disorder.  In October 2010, within a year of the December 2009 rating decision, the Veteran submitted another favorable medical opinion in support of his claim.  Thus, the Veteran has submitted new and material evidence within a year of the April 2008 and December 2009 rating decisions and as such, has continuously prosecuted his claim for service connection for CAD.  Thus, the claim with be decided on the merits.  38 C.F.R. § 3.156(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination to evaluate the severity of the service-connected panic disorder was performed in May 2011.  In statements and during his February 2015 Board hearing, the Veteran asserted a worsening of symptoms since he was last examined.  Thus, a new examination is warranted to ascertain the current nature and severity of his service-connected panic disorder.  

The primary basis of the Veteran's contention that he is entitled to service connection for CAD is that his heart disability is secondary to the service connected panic disorder.  In support of his claim, the Veteran submitted a VA psychiatric medical opinion that the medical scientific literature supported the contention that panic disorder and depression aggravated existing heart disease, increasing morbidity and mortality.  In February 2009 the Veteran submitted a favorable opinion from a private physician who opined that it was more likely than not that the Veteran's level of anxiety, especially his cardiac anxiety, had been associated with progression of his heart disease and precipitation of unstable angina.  The physician endorsed his belief that anxiety and depression contributed to the Veteran's heart disease.  In October 2010, the same physician reiterated the opinion that the Veteran's anxiety and depression contributed to his heart disease.  

The Veteran underwent a VA heart examination in January 2008.  The examiner,  who reported that the claims file was not available for review, diagnosed CAD and indicated that there was adequate medical documentation that the Veteran's coronary artery disease was aggravated to a mild degree by his mental health disorder.  In an addendum opinion in March 2008, following a review of the claims file, the same examiner noted that the Veteran had multiple risk factors for CAD and indicated that he was unable to provide the baseline manifestations of his panic disorder on his cardiac disease without resorting to speculation.  The examiner also noted that he would estimate that 10 percent of his increased manifestations of coronary artery disease were proximally due to his panic disorder.  Thereafter, on VA mental health disorders examination in May 2009, the examiner noted multiple risk factors for the Veteran's CAD, to include family history of anxiety as well as heart disease, being diabetic and a smoker up until approximately 15 years earlier, hypertension and hyperlipidemia, and opined that it was unlikely that major depressive disorder or panic disorder caused his cardiac condition.  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

As the medical opinions of record do not adequately address the aggravation question, the Board finds that a supplemental VA medical opinion is needed.

As the Veteran has asserted that he is unemployable due to his due to the service-connected panic disorder and CAD, his TDIU claim is inextricably intertwined with those issues and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Relevant ongoing treatment records should also be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers from whom he has received treatment for the claimed coronary artery disease and psychiatric disorder, and complete and return an appropriate authorization form   for each treatment provider identified.  After obtaining the completed release form, request all identified pertinent medical records.  All development efforts should be associated with the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such.

Additionally, obtain updated VA treatment records and associate them with the claims file.

2.  After the above is completed, schedule the Veteran   for a VA mental disorders examination to determine the current severity of his service-connected panic disorder.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should address all symptomatology of the Veteran's panic disorder and its impact on his occupational and social functioning.  

3.  Forward the Veteran's claims file to a VA cardiologist to obtain an opinion concerning the claim for secondary service connection for CAD.  If a new examination is deemed necessary, one should be scheduled.  After reviewing the claims file the examiner is asked to respond to the following questions: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's CAD was caused by the service-connected panic disorder?  Please explain why or why not.  

b) If not caused by the panic disorder, is it at least as likely as not (50 percent or greater probability) that the Veteran's CAD was permanently worsened beyond the natural progress of the condition (versus temporary exacerbation of symptoms) by the service-connected panic disorder?  Please explain why or why not. 

c) If the CAD was permanently worsened beyond the natural progress of the condition (aggravated), the examiner should attempt to determine the baseline level   of disability of the CAD and attempt to quantify the degree of permanent worsening beyond natural progression that is due to the panic disorder. 

The examiner must provide complete rationales for all opinions and conclusions reached.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

